In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claims 1 – 4 are objected to because of the following informalities:  
Claim 1 recites the limitation “in thermal expansion rate” three times, each instance having a typographical error/omission. For the purposes of this Action, the first two instance of the limitation are interpreted as “in a thermal expansion rate”, and the third instance as “in thermal expansion rates”
Claim 2 recites the limitation “the differences in thermal expansion rate” which refers to the differences defined by claim 1. For the purposes of this Action, the limitation is interpreted as “the differences in the thermal expansion rates”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US 2004/0264832 A1) in view of “The Temperature Coefficients of Acoustic Surface Wave Velocity and Delay on Lithium Niobate, Lithium Tantalate, Quartz, and Tellurium Dioxide” by Slobodnik, Physical Sciences Research Papers, No. 477, 1972 (hereinafter Slobodnik).
Regarding claims 1 and 3, Kondo discloses (Fig. 1; Abstract; para. 0026 – 0058) an optical waveguide device 1 comprising: 
an optical waveguide substrate 4 that has an electro-optic effect (“The main body constituting the optical waveguide substrate is made of an electro-optic material … Such crystal is not particularly limited as far as it is effective for light modulation, and includes lithium niobate, lithium tantalate, … Single crystals of lithium niobate, and lithium tantalite …” at para. 0053), is a (lithium niobate) crystal having anisotropy (inherent property) in a thermal expansion rate, has a thickness set to 10 m or lower (“The main body 4 has a thickness of 30 m or smaller” at para. 0027), and includes an optical waveguide 5b,5c (Fig. 1; “a pair of optical waveguides 5b and 5c are formed” at para. 0027); and 
a holding substrate 2 (“a supporting substrate 2” at para. 0027) that holds the optical waveguide substrate 4 (Fig. 1), the optical waveguide substrate 4 and the holding substrate 2 being joined to each other (by joining layer 3; “A joining layer 3 is provided between the second main face 4d of the main body 4 and the joining face 2a of the supporting body 2 for joining them” at para. 0027), 
wherein the holding substrate 2 is formed of a material (quartz) having a lower dielectric constant than the optical waveguide substrate 4 (“The material for the supporting body may preferably be a material having a dielectric constant lower than that of the electro-optic material, for minimizing the influence of the supporting body on the propagating velocity of microwave signal. Such material includes a glass such as quartz glass or the like” at para. 0055).
Kondo expressly teaches that a material of the joining layer 3 must be selected to have a low dielectric constant (just as the holding substrate 2) and minimize differences in thermal expansion rates between the optical waveguide substrate 4 and the joining layer 3 (“… a ceramic adhesive having a thermal expansion coefficient near that of the electro-optic material such as lithium niobate ... The above described adhesive glass may preferably have a low dielectric constant” at para. 0058, emphasis added). Thus, Kondo renders obvious that a (quartz) material of the holding substrate 2 is to be selected, both the interface 4/3 between the optical waveguide substrate 4 and the joining layer 3 and the interface 3/2 between the joining layer 3 and the holding substrate 2.  
While Kondo cites, by way of example but not limitation, that quartz glass may be used for the holding substrate 2, a crystalline form/phase of quartz is well known. For example, Slobodnik describes (pp. 102 – 104) the properties of lithium niobate, lithium tantalite, and quartz, including their coefficients of thermal expansion, and cites a-quartz which is a crystalline form of quartz (2nd para. of Section 1, p. 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the quartz material, as considered by Kondo for the holding substrate 2, can be a-quartz which is a (well-known) crystalline form of quartz, as a material choice cited by Slobodnik). a-quartz provides a lower dielectric constant and a matching coefficient of expansion, as desired by Kondo, and also can reduce leakage of an electromagnetic field (2nd para. of Section 1, p. 2 of Slobodnik) created by electrodes 7A,7C in Fig. 1 of Kondo.  
The Kondo – Slobodnik combination considers that the holding substrate if formed of an a-quartz crystal which (inherently) has anisotropy in a thermal expansion rate. The optical waveguide substrate 4 (formed of crystalline lithium niobate; para. 0053 of Kondo) and the holding substrate (formed of an a-quartz crystal, as a material generally suggested by Kondo and expressly cited by Slobodnik) are joined to each other such that differences in the thermal expansion rates between 
Indeed, Tables A2 and A6 of Slobodnik show that the coefficients of thermal expansion are:  
crystalline lithium niobate:  	11 = 15.4 ppm/oC and 33 = 7.5 ppm/oC
a-quartz crystal:		11 = 13.71 ppm/oC and 33 = 7.48 ppm/oC
Hence, the crystal axes of crystalline lithium niobate and a-quartz crystal can be oriented  to closely match their coefficients of thermal expansion (either 11 or 33).
In light of the foregoing analysis, the Kondo – Slobodnik combination teaches expressly or renders obvious all of the recited limitations.
As a relevant comment, it is noted that that it has been held by courts to be within the general skill of a worker in the art to select a known material (in this case, a-quartz crystal) on the basis of its suitability for the intended use (for a holding substrate in a thin-film electro-optic modulator) as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Regarding claim 2, Tables A2 and A6 of Slobodnik show that the coefficients of thermal expansion are:  
crystalline lithium niobate:  	11 = 15.4 ppm/oC and 33 = 7.5 ppm/oC
a-quartz crystal:		11 = 13.71 ppm/oC and 33 = 7.48 ppm/oC
Hence, the Kondo – Slobodnik combination considers that the differences in thermal expansion rate are set to be 15.4 – 13.71 = 1.69 ppm/oC and 7.5 – 7.48 = 0.02 ppm/oC in anisotropic axial directions (corresponding to axis directions 11 and 33), both values being less than 5 ppm/°C so that a prima facie case of obviousness exists (MPEP 21044). 
In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Slobodnik combination certainly recognizes that the coefficients of thermal expansion of the optical waveguide substrate 4 and the holding substrate 2 should be closely matched in order to minimize temperature-dependent stress. 
Regarding claim 4, Kondo teaches that the optical waveguide substrate 4 and the holding substrate 2 are joined to each other through an adhesive layer 3 having a thickness of 200 m or lower (Abstract).  

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over “Low Loss and Low Vpi Thin Film Lithium Niobate on Quartz Electro-optic Modulators” by Stenger et al, European Conference on Optical Communication, IEEE, 2017 (hereinafter Stenger) in view of Slobodnik.
Regarding claims 1 and 3, Stenger describes (Fig. 1; Abstract; Introduction) an optical waveguide device (electro-optic modulator) comprising: 
m or lower (1 m), and includes an optical waveguide (ridge waveguides); and 
a holding substrate 2 (quartz substrate) that holds the optical waveguide substrate (Fig. 1), the optical waveguide substrate and the holding substrate being joined to each other, 
wherein the holding substrate is formed of a material (quartz) having a lower dielectric constant than the optical waveguide substrate (lithium niobate).
Stenger does not detail whether quartz material used for the holding substrate is a crystalline form/phase of quartz, even though it is well known. For example, Slobodnik describes (pp. 102 – 104) the properties of lithium niobate, lithium tantalite, and quartz, including their coefficients of thermal expansion, and cites a-quartz which is a crystalline form of quartz (2nd para. of Section 1, p. 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the quartz material, as considered by Stenger for the holding substrate, can be a-quartz which is a (well-known) crystalline form of quartz, as a material choice cited by Slobodnik). a-quartz provides a lower dielectric constant and a matching coefficient of expansion, as desired by Stenger, and also can reduce leakage of an electromagnetic field (2nd para. of Section 1, p. 2 of Slobodnik) created by electrodes 7A,7C in Fig. 1 of Kondo.  
The Stenger – Slobodnik combination considers that the holding substrate if formed of an a-quartz crystal which (inherently) has anisotropy in a thermal expansion rate. The optical waveguide substrate (formed of crystalline lithium niobate, according to Stenger) and the holding substrate (formed of an a-quartz crystal, as a material generally suggested by Stenger and expressly cited by Slobodnik) are 
Indeed, Tables A2 and A6 of Slobodnik show that the coefficients of thermal expansion are:  
crystalline lithium niobate:  	11 = 15.4 ppm/oC and 33 = 7.5 ppm/oC
a-quartz crystal:		11 = 13.71 ppm/oC and 33 = 7.48 ppm/oC
Hence, the crystal axes of crystalline lithium niobate and a-quartz crystal can be oriented  to closely match their coefficients of thermal expansion (either 11 or 33).
In light of the foregoing analysis, the Stenger – Slobodnik combination teaches expressly or renders obvious all of the recited limitations.
As a relevant comment, it is noted that that it has been held by courts to be within the general skill of a worker in the art to select a known material (in this case, a-quartz crystal) on the basis of its suitability for the intended use (for a holding substrate in a thin-film electro-optic modulator) as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 2, Tables A2 and A6 of Slobodnik show that the coefficients of thermal expansion are:  
crystalline lithium niobate:  	11 = 15.4 ppm/oC and 33 = 7.5 ppm/oC
a-quartz crystal:		11 = 13.71 ppm/oC and 33 = 7.48 ppm/oC

Hence, the Stenger – Slobodnik combination considers that the differences in thermal expansion rate are set to be 15.4 – 13.71 = 1.69 ppm/oC and 7.5 – 7.48 = 0.02 ppm/oC in 
It is also noted that (i) the upper limit of the range depends on a particular practical application (acceptable temperature-dependent stress); that (ii) the instant application does not provide any criticality for the exact values of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Stenger – Slobodnik combination certainly recognizes that the coefficients of thermal expansion of the optical waveguide substrate and the holding substrate should be closely matched in order to minimize temperature-dependent stress. 
Regarding claim 4, the Stenger – Slobodnik combination considers that the optical waveguide substrate and the holding substrate are joined to each other through an adhesive layer having a thickness of 400 nm (BCB layer in Fig. 1 of Stenger; “Device Design”).  Further optimization of the thickness would be well within the ordinary skill in the art

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896